Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía.
A modo de introito procede la siguiente observación. La función judicial de juzgar, por naturaleza es intrínsecamente delicada. Se torna más compleja cuando inevitablemente versa sobre asuntos volátiles y de reconocido interés público —como el de autos— que son objeto natural de destaque y comentarios en los medios noticiosos del país. Ello es com-prensible y normal. Lo que sí resulta objetable y dañino — aunque forme parte del derecho a la libre expresión— son los señalamientos diarios, a título de recordatorio, por al-gunos funcionarios públicos de alto rango directivo de la Au-toridad de Acueductos y Alcantarillados (Autoridad), que claman por la pronta solución de este recurso, sin que tal pedido se haya canalizado apropiadamente vía los procedi-mientos judiciales disponibles. Sencillamente, esas instan-cias prominentes —individuales y a coro— hacen más difícil el descargo de nuestra misión y propicia la incomprensión y malos entendidos en cuanto a nuestro insoslayable deber de adjudicar con ecuanimidad, libres de toda “influencias de personas, grupos o partidos, o de ser influido por el clamor público, por consideraciones de popularidad o notoriedad, o *29por motivaciones impropias”. Canon XI de Ética Judicial, 4 L.P.R.A. Ap. IV-A, in fine.
“El que reconozcamos el derecho de expresión y el de la crítica, no significa que estemos ajenos [e insensibles]. . . . En modo alguno nos han impedido juzgar serena y objetiva-mente los méritos de[l] recurso.” Imp. Vilca, Inc. v. Hogares Crea, Inc., 118 D.P.R. 679, 681 (1987).
Hechas estas salvedades, adjudiquemos.
Por razones distintas, coincidimos con el resultado a que arriba el Tribunal que revoca la sentencia del Tribunal Superior, Sala de San Juan, que anuló el aumento tarifario decre-tado el 31 de enero de 1986 por la Autoridad. El récord administrativo palmariamente refleja la existencia de una verdadera deficiencia fiscal que convulsionó los cimientos de su estabilidad, producto de un sinnúmero de factores que se acumularon durante varios años.
Ante este fenómeno, creemos importante puntualizar que ese deterioro económico cobró verdaderas dimensiones de crisis y desplome institucional, y alcanzó su momento culmi-nante, con la intervención y reglamentación al máximo de la Agencia de Protección Ambiental federal (Environmental Protection Agency), conocida como la E.P.A., sus instancias y órdenes judiciales obtenidas —cuya razonabilidad no es de nuestra incumbencia— de la Corte de Distrito de Estados Unidos para el Distrito de Puerto Rico, en los casos de United States v. Puerto Rico Aqueduct and Sewer Authority, 78-0038 y 83-0105. Tan es así, que al aprobarse el aumento tarifario, la Junta de Directores de la Autoridad —sin ex-cluir la realización de otras gestiones tendentes a obtener fuentes alternas de financiamiento— se vio compelida a asig-nar exclusivamente toda cantidad recaudada mediante dicho incremento a la construcción, mantenimiento y reparación de su obra permanente, en observancia de los requeri-mientos de solvencia y reajustes tarifarios previstos en la *30Ley Federal de Aguas Limpias, 33 U.S.C. sec. 1251 et seq., y reglamentación de la E.P.A.(1)
El informe del Comité Examinador, al resumir la ponen-cia del Director de la E.P.A. en la Oficina del Caribe, Sr. Pedro Gelabert —durante las vistas públicas— expone así los efectos y resultados de la intervención de esa agencia federal, sobre la Autoridad, incluyendo sus tarifas:
. . . tiene un efecto dual en los aspectos administrativos, financieros y operacionales de la Autoridad, a saber: como instrumentalidad reguladora y como agencia proveedora de fondos.
2. La función fiscalizadora de la Agencia Federal para la Protección del Ambiente se hace sentir más firme desde que en 1972 se aprueba la Ley de Agua Limpia (“Clean Water Act”). Dicha ley, entre otras cosas, impone unos requisitos en cuanto al tratamiento y disposición de aguas usadas, unos pa-rámetros de pureza en el tratamiento y calidad del agua para *31consumo humano y también establece ciertos requerimientos en cuanto al mantenimiento de tarifas equitativas por el uso de los sistemas de alcantarillado sanitario. (Énfasis suplido.) Apéndice, pág. 327.
Por vía de ilustración, entre los antecedentes que el in-forme destacó, se consigna que el señor Gelabert explicó cómo durante la última década, el Gobierno federal, a través de la E.P.A. —de conformidad con la Ley de Aguas Lim-pias— había aportado más de $400,000,000 para el programa de alcantarillado sanitario y la construcción de plantas de tratamiento de aguas. Esta cantidad fue pareada con una aportación local de $100,000,000. Apéndice, págs. 328-329. El costo del programa de mejoras permanentes para el sis-tema de alcantarillado sanitario —imprescindible para cum-plir con los requisitos federales de tratamiento y dispo-sición de aguas usadas— ascendía aproximadamente a $600,000,000, suma de la cual el 55% sería provisto por la E.P.A. y el restante 45%, por aportaciones locales. íd., págs. 329-330. Bajo el historial habido desde la aprobación de la Ley de Aguas Limpias hasta el 5 de marzo de 1986, enfatizó la situación crítica de incumplimiento por la Autoridad de las normas federales en 93 plantas de tratamiento de aguas. Ello motivó la presentación del caso ante la corte federal y el arresto de 49 de dichas plantas. Expuso, según su criterio, que se necesitaban $80,000,000 para resolver el problema in-mediato de las facilidades arrestadas. íd., pags. 330-331.
Finalmente, aludió a la ingerencia directa de la E.P.A. en los asuntos tarifarios de la Autoridad. Sobre el particular, el informe indica que el señor Gelabert atestó que la aportación de fondos federales —según la legislación federal— exigía que “las tarifas produzcan rentas suficientes para cubrir los gastos de operación, mantenimiento y re[e]mplazo de la planta en servicio”. Apéndice, pág. 328. Coincidió en que la situación de la Autoridad era “una de emergencia donde la *32salud del pueblo está en juego”. Endosó totalmente el au-mento tarifario propuesto. íd., pág. 332.
En síntesis, a la luz del resumen contenido en este in-forme del testimonio del señor Gelabert, y demás evidencia, es indudable la relación directa entre las disposiciones perti-nentes de la Ley Federal de Aguas Limpias y la reglamenta-ción de la E.P.A., respecto a los requisitos tarifarios, y lógicamente, el aumento decretado. La adopción mandato-ria de un sistema tarifario equitativo bienal es la contra-partida de esa ayuda federal. Su revisión mandatoria es un imperativo federal, aun cuando la Autoridad pudiera tener otras fuentes de ingreso para asegurar la adecuada opera-ción y el buen mantenimiento de sus facilidades de trata-miento de aguas. R.E. Beck y C.P. Goplerud III, Waters & Water Rights, A Treatise on the Law of Waters and Allied Problems, 2da ed., Indiana, The Allen Smith Company, 1984, Vol. 3, Sec. 205.4.
I — I 1 — H
Esta conclusión, a la luz de los hechos no contradichos, nos mueven a examinar separadamente lo dispuesto en el Art. 6 de la Ley Núm. 21 de 31 de mayo de 1985 (27 L.P.R.A. sec. 261e). Lo hacemos, pues este Tribunal, haciéndose eco del tribunal de instancia, decide que el planteamiento al res-pecto de la Autoridad es improcedente. Discrepamos de ese enfoque. En la medida en que la opinión interpreta amplia y liberalmente los términos de la ley, con igual espíritu deberí-amos evaluar el alcance de esta peculiar disposición. Des-pués de todo, la ausencia de una interpretación previa, el riesgo que ese vacío de precedente representaba y la oportu-nidad de conceder la más amplia participación ciudadana, fue lo que movió a la Autoridad a enfrascarse en todo el com-plicado y costoso trámite de aumentos de tarifa, según los términos de los Arts. 3 y 4 de la ley, 27 L.P.R.A. secs. 261b y *33261c —que si bien hoy llega a su fin— mañana puede repe-tirse.
El Art. 6 de la ley dispone:

Excepciones

Los procedimientos sobre cambios de tarifas consignados en esta ley, no serán de aplicación a cambios que tenga que hacer la Autoridad por razón de ajustes tarifarios impués-toles por agencias federales que reglamentan su área de ope-ración o funcionamiento. En tales casos, la Autoridad notificará por escrito a sus abonados, a la fecha de aumentar la tarifa, que el cambio tarifario efectuado es el resultado de la aplicación de disposiciones reglamentarias procedentes de agencias federales. (Énfasis suplido.)
No obstante los términos de esta excepción, el tribunal a quo descartó su aplicabilidad. Fundamentó su apreciación en que el “r[é]cord administrativo está huérfano de prueba que acredite el hecho de que alguna agencia federal le haya re-querido o impuesto a la Autoridad algún ajuste tarifario. El r[é]cord no demuestra que la EPA le haya exigido a la Auto-ridad que aumente sus tarifas por los servicios que presta al público. Lo que sí le ha exigido la EPA a la Autoridad es el cumplimiento con la Ley Federal de Aguas Limpias . . .”. (Énfasis suplido.) Apéndice, pág. 52.
En términos fácticos y jurídicos, la interpretación es literal y restrictivamente errónea. Es principio de hermenéu-tica que, bajo pretexto de buscar la intención legislativa, un tribunal no está autorizado a adicionarle limitaciones que no aparecen en un estatuto. Román v. Superintendente de la Policía, 93 D.P.R. 685, 686 (1966). Como expusiéramos antes, la Autoridad demostró que el cambio tarifario se debió principal y sustancialmente a la necesidad de cumplir con la reglamentación federal aplicable. Así lo consignó en su Reso-lución de 31 de enero de 1986. Ello nadie lo cuestiona. In-cluso el foro de instancia concluyó:
*34Del r[é]cord administrativo surge que la verdadera causa de la crisis por la que atraviesa la Autoridad es su reiterado incumplimiento con la Ley Federal de Aguas Limpias, lo que motivó que la EPA radicara una demanda en el Tribunal de Distrito de los Estados Unidos para el Distrito de Puerto Rico contra la Autoridad allá para el 1978, para que se obligara a cumplir con la Ley. Civil 78-38cc.
El 27 de febrero de 1978 se obtuvo la primera orden judicial por consentimiento. El incumplimiento de esa orden por la Autoridad forzó a la E.P.A. a buscar revisiones a la misma y al nombramiento de un “monitor” del Tribunal para vigilar el trabajo de la Autoridad, o sea, velar por el cumplimiento de la Sentencia, Civil 83-105cc.
En el año 1985 la E.P.A. y el Departamento de Justicia Federal volvieron al Tribunal ante el incumplimiento de la Auto-ridad a lo que voluntariamente se obligó, y obtuvieron otra orden que se expidió en febrero de 1985.
En el 1986 la E.P.A. y el Departamento de Justicia Federal acuden nuevamente al Tribunal ante el incumplimiento de la Autoridad a la orden dictada por el Tribunal en febrero de 1985 y se expidió el 11 de marzo de 1986 una orden interina contra la Autoridad.
En el 1978 se le impuso a la Autoridad una multa de $10,000.00; en el 1985 le fue impuesta otra multa de $100,000.00 y tan reciente como el día 4 de mayo de 1987, se le impuso una de 33 millones de dólares (esta última se encuen-tra pendiente). (Énfasis suplido.) Apéndice, págs. 40-41.
Ante estas circunstancias, ¿cobra vigencia la excepción enunciada en el Art. 6? Somos conscientes de que hay una ausencia total en el legajo legislativo sobre qué razones ins-piraron, aparentemente a última hora, su redacción. Ello dificulta pero no imposibilita su interpretación para lograr detectar y precisar el propósito y espíritu sumergido en sus palabras. Veamos. Como ayuda extrínseca sabemos que al momento de incorporar esta excepción, el legislador conocía la importancia, alcance e ímpetu que había generado la inter-vención y reglamentación federal. Ya para los años 1981 y 1982 se había hecho otros aumentos tarifarios “para cumplir *35con la legislación y reglamentación federal”. Apéndice, pág. 312. Se sabía de las órdenes emitidas en el pleito presentado por la E.P.A. en la corte federal. La cuestión era pública. Además, había sido objeto de preocupación, señalamiento y comunicación a la Asamblea Legislativa por el Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, en su Primer Mensaje el 14 de febrero de 1985. En esa ocasión —sobre la situación administrativa entre varias agencias— mencionó a la Autoridad, y subsiguientemente advirtió que “por primera vez en nuestra historia, el Gobierno Federal ha tenido que exigir cuentas inmediatas y plantear posibles penalidades o reembolsos”. (Énfasis suplido.) Mensaje del Gobernador, supra, pág. 8.
Esta expresión así aislada hay que enlazarla con su Segundo Mensaje el 3 de febrero de 1986. En éste, frontal-mente y bajo el tópico de “Plantas de Tratamiento de Acue-ductos”, comenzó una exposición detallada diciendo: “Ocho días tras el [Primer] mensaje, la Corte Federal ordenó el arresto de 42 plantas de tratamiento de aguas basándose en una estipulación acordada en diciembre de 1984, entre la Au-toridad de Acueductos y la Agencia Federal de Protección Ambiental. ... A pesar de que en 1978 se aumentaron las tarifas de Acueductos en 19%, que en 1981 se volvieron a au-mentar esta vez en 51.6%, y en 1982 se hizo un tercer au-mento de 37.8 se nos entregó la Autoridad el 2 de enero del 85 sin recursos suficientes para poder financiar el costo de reparación y construcción de nuevas plantas necesario para cumplir con la estipulación que se había firmado en diciem-bre de 1984 en la Corte Federal.”
En un análisis retrospectivo, este trasfondo cronológico nos suministra datos vitales para desentrañar cuál fue la ver-dadera intención legislativa, pues poco tiempo después del Primer Mensaje del Ejecutivo, se aprobó la Ley Núm. 21 (27 L.P.R.A. see. 261 et seq.). Frente a este escenario, cabe re-*36cordar que el “legislador, aun con su experiencia y extensa visión del conjunto de los principios jurídicos y del complejo de las relaciones sociales, aun sabedor de las necesidades sociales de su pueblo, no puede comprender en su Ley, para regularlos, todos los casos y problemas que puedan presen-tarse en la vida. De un lado, su atención recae sobre los he-chos y casos más importantes y frecuentes que suelen presentarse, y con ello no agota las posibilidades ni regula, por tanto, ni tiene en cuenta las variadísimas circunstan-cias en que pueden presentarse”. (Énfasis suplido.) M. No-valdos y Pérez-Acevedo, Las Lagunas Jurídicas, 1980 Rev. Der. Privado 637, 638 (enero-junio de 1980).
Bajo esta visión, es perfectamente entendible la razón de ser y el alcance de la excepción del Art. 6. La Asamblea Le-gislativa no podía anticipar el resultado final de la interven-ción y reglamentación de la E.P.A. y su impacto tarifario. Tampoco el desenlace final de los pleitos en el foro federal. Ante esa incertidumbre y para cubrir posibles nuevas con-tingencias la voluntad legislativa concibió en términos am-plios la excepción del Art. 6 que recoge y reconcilia esos intereses en colisión.
Para su aplicabilidad no era menester demostrar si la Au-toridad había sido diligente o incurrido en mora al acatar la reglamentación federal. Bastaba la concurrencia de las cir-cunstancias apuntadas en el Art. 6, a saber, que los aumentos fueran “por razón de ajustes tarifarios impuéstoles por agencias federales”, o “el resultado de la aplicación de dispo-siciones reglamentarias procedentes de agencias federales”. Este lenguaje estatutario no significa ni se limita —como equivocadamente se estima— a que la reglamentación sea impuesta formal y directamente por la agencia federal con-cernida, en este caso la E.P.A. En esa situación obviamente no se debate que la excepción opera claramente.
*37La cobertura del Art. 6 es mucho mayor. En materia de hermenéutica estatutaria podemos entender el significado literal de las palabras y no comprender el sentido espiritual total de una frase. En su esencia, la excepción no sólo se ac-tiva por intervenciones directas en las tarifas con una agen-cia por el Gobierno federal, sino en virtud de aquellos re-ajustes mandatorios, aunque sean indirectos, resultantes de esa intervención.
Reconocemos que la Ley Núm. 21 crea unos importantes mecanismos procesales en protección de los consumidores. En derecho administrativo, los valores en que se apuntala ese trámite, son igual trato para situaciones similares, res-ponsabilidad de los administradores al público consumidor, participación ciudadana, predecibilidad y eficiencia. Nota, Regulatory Values and the Exceptions Process, 93(5) Yale L.J. 938, 944-951 (1984). No debemos anularlos mediante in-terpretaciones laxas. Pero también hemos de ter.er presente que la Ley Núm. 21, como estatuto innovador, está diseñada para afrontar múltiples situaciones. No pasamos, pues, por alto que, en un deseo de tutelar al máximo a los consumi-dores, se aduzca que esta interpretación implica concederle a la Autoridad poderes no visualizados y exagerados, y una es-capatoria fácil para prescindir de los trámites de la ley y aumentar arbitrariamente las tarifas en detrimento de sus abonados.
Aunque admitimos los méritos de esa preocupación, no coincidimos con la misma. Nuestra interpretación no es con-traria al espíritu total de la ley. Al invocarse el Art. 6, los consumidores no quedan en estado de indefensión. Primera-mente, la Autoridad viene obligada a notificar por escrito y explicar a sus abonados la necesidad del cambio tarifario y que responde a reglamentación federal. Segundo, bajo el su-puesto de actuar arbitrariamente la Autoridad y no poder explicar y demostrar satisfactoriamente que el aumento tari-*38fario es consecuencia directa o indirecta de la reglamenta-ción federal, el mismo podría ser impugnado y anulado en los tribunales. Y tercero, como secuela, ante esa eventualidad y conforme el esquema que late en esta pieza legislativa, por ser una excepción, el onus probandi correspondería a la Au-toridad.
En definitiva, el estatuto simplemente dota a las autori-dades que proveen servicios indispensables públicos, a prio-ri, de la flexibilidad necesaria para remediar económi-camente ciertas situaciones temporales y de emergencia. Sin embargo, no son exclusivas ni excluyentes. El Art. 6 dispone otro mecanismo para afrontar situaciones creadas por la dinámica —a veces armoniosas y otras tensas— existente en-tre el Gobierno federal y el Estado Libre Asociado en distintas áreas. Es la fórmula tripartita conciliadora y ecléc-tica entre los intereses de los consumidores, la Autoridad y la legislación y reglamentación federal. Después de todo, en materia de aguas, “aunque el Congreso puede haber articu-lado que el papel del estado es primario, en la realidad, el gobierno federal ha asumido primacía, y los estados han que-dado en un papel secundario . . .”. (Traducción nuestra.) Beck y Goplerud III, op. cit.
III
Recapitulando, independientemente de los fundamentos esbozados en la opinión del Tribunal, el aumento tarifario es válido por operación del Art. 6 de la Ley Núm. 21. Éste ex-cluye del trámite de tarifas temporales y permanentes las situaciones surgidas como consecuencia directa o indirecta atribuibles a los mandatos de la legislación y reglamentación federal. En la flexibilidad y pragmatismo de esta excepción legislativa, descansa su virtud. Ello no debe sorprendernos, pues “el hecho de que exista un margen de incertidumbre e inseguridad en el sistema legislativo, de ningún modo inva-lida la ley como un medio que satisface un anhelo de seguri-*39dad jurídica. No se trata de una seguridad absoluta, sino re-lativa, que garantiza la evolución humana. Un cuerpo de leyes petrificado, por el cual cada ser humano pudiera saber con certeza qué va a suceder en el orden jurídico, serviría más bien a una comunidad de abejas. Orden y seguridad son valores, pero no los más altos. El valor más alto es la justi-cia . . .”. (Énfasis suplido.) A.V. Fernández, Función Crea-dora del Juez, Buenos Aires, Ed. Abeledo-Perrot, 1970, pág. 47.

 Esta ley federal faculta al Administrador de la E.P.A. a requerir de las instituciones solicitantes de fondos, como la Autoridad, la adopción de un sistema de cargos que asegure proporcionalmente el pago por parte de cada recipiente de los servicios de tratamientos de aguas usadas. 33 U.S.C. sec. 1284(b)(1).
Con mayor particularidad, la reglamentación de la E.P.A., en lo pertinente, requiere que la Autoridad, como beneficiaría de fondos federales, establezca en su presupuesto los costos operacionales y de mantenimiento. Bajo este esquema regulatorio, la Autoridad “debe revisar, por lo menos cada dos años, la cuota correspondiente a los usuarios o clases de usuarios sobre tratamiento y disposi-ción de aguas usadas, los costos totales de operación y mantenimiento, y su sis-tema de cargos. Debe revisar los cargos a los usuarios o clases de usuarios para lograr lo siguiente: (1) mantener una distribución proporcional de costos opera-cionales y de mantenimiento entre sus usuarios y clases de usuarios según aquí requerido; (2) generar suficientes ingresos para pagar los costos totales de opera-ción y mantenimiento necesarios para la operación y mantenimiento adecuados (incluso reemplazos) de los trabajos de tratamiento, y (3) aplicar el exceso de ingresos cobrados de una clase de usuarios al costo de operaciones y manteni-miento atribuible a la clase, y de conformidad, ajustar la tarifa para el próximo año”. (Traducción nuestra y énfasis suplido.) 40 C.F.R. sec. 35.929.2(b) (1987).
La inclusión de estas obligaciones muchas veces es una condición preexistente para el recibo de ayuda federal. Estos deberes se han caracterizado judicialmente como “enteramente criatura del estatuto y de la reglamentación federal”. U. Merchants Mfrs. v. Aiken County Pub. Ser. Auth., 766 F.2d 151, 154 (1985); Middlesex Cty. Utilities Auth. v. Bor. of Sayreville, 690 F.2d 358, 364-365 (1982).